                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

ANTONIO FONTAINE,                            )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:   3:20-CV-220-TAV-HBG
                                             )
TONY PARKER,                                 )
DOUGLAS STEPHENS,                            )
MIKE PARRIS, and                             )
JANE JONES,                                  )
                                             )
             Defendants.                     )


                                 JUDGMENT ORDER

      For the reasons set forth in the memorandum and order filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42

U.S.C. § 1983, is DISMISSED.

      Further, it is CERTIFIED that any appeal from this order would not be taken in

good faith, and therefore, should Plaintiff file a notice of appeal, he is DENIED leave to

appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

      The Clerk is DIRECTED to close the file.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT



Case 3:20-cv-00220-TAV-HBG Document 5 Filed 05/29/20 Page 1 of 1 PageID #: 74
